                             EXHIBIT A




DOCS_DE:229418.1 94811/003
                       IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re:
                                                                   Chapter 11
WOODBRIDGE GROUP OF COMPANIES,LLC,
                                                                   Case No. 17-12560(BLS)
                                   Remaining Debtors.
                                                                   (Jointly Administered)

MICHAEL GOLDBERG,as Liquidating Trustee of                         Adv. Proc. No. 19-50906(BLS)
the Woodbridge Liquidation Trust, successor in
interest to the estates of WOODBRIDGE GROUP
OF COMPANIES,LLC,et al.

                                   Plaintiff,
         V.



FERNE KORNFELD;BARRY KORNFELD,

                                   Defendants.



                                   STIPULATION FOR JUDGMENT
                   AGAINST FERNE KORNFELD AND BARRY KORNFELD


         This Stipulationfor Judgment Against Feme Kornfeld and Barry Kornfeld(“Stipulation”)

is entered into between the following parties (collectively, the “Parties”) to the above-captioned

adversary proceeding (the “Adversary Proceeding”): Plaintiff Michael Goldberg, as Liquidating

Trustee ofthe Woodbridge Liquidation Trust,(the “Trustee”), and Defendants Feme Kornfeld and

Barry Kornfeld (collectively,“Kornfeld” or “Defendants”).




 The Remaining Debtors and the last four digits oftheir respective federal tax identification numbers are as follows:
1


Woodbridge Group of Companies, LLC(3603)and Woodbridge Mortgage Investment Fund 1, LLC(0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.



DOCS LA:328558.1 94811/003
                                          RECITALS


        WHEREAS,Plaintiff is the duly appointed trustee of the Woodbridge Liquidation Trust

(the “Trust”), successor in interest to the Debtors. Pursuant to Paragraph 5.4 of the Plan, and

Article IV of the Liquidating Trust Agreement, the Trustee has the sole authority to pursue and

resolve claims transferred to the Trust by the Debtors through the Plan and to seek any and all

related relief.


        WHEREAS, the Defendants are individuals who reside in Parkland, Florida, and


Defendants formerly sold note and unit investments in the Debtors to their clients.

        WHEREAS,the Trustee has asserted, among other things,(a)a claim against Defendants,

to avoid and recover alleged fraudulent and/or preferential transfers totaling $25,540,644.80

(collectively, the “Transfers”): and (b) that claim numbers 8022 and 8024 (the “Claims”) be

disallowed, stricken from the claims register and that Defendants take nothing therefrom.

        WHEREAS, the United States Banki-uptcy Court for the District of Delaware (the

 Bankruptcy Court”) has jurisdiction over this adversary proceeding under the Bankruptcy Code

pursuant to 28 U.S.C. §§ 157(a) and 1334(a).

        WHEREAS this proceeding is a core proceeding within the meaning of 28 U.S.C.

  157(b) and the Bankruptcy Court may enter final orders for the matters contained herein.

        WHEREAS,venue in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409(a).

        WHEREAS, the Trustee and Defendants have agreed that the Trustee is entitled to a

judgment against the Defendants in the amount of $3,500,000.00 and for disallowance of the

Claims (the “Stipulated Judgmenf’).

        NOW,THEREFORE, it is hereby stipulated by the Parties that:
        1.      The Parties request that the Court enter the Order attached hereto as Exhibit 1 to

approve this Stipulation and issue the Judgment attached hereto as Exhibit 2 in favor ofthe Trustee

in the amount of $3,500,000 and disallowance of the Claims.

        2.      The parties acknowledge that a monetary judgment in the amount of $3,500,000

has been entered against the Defendants by the SEC, and to the extent the SEC is able to collect

on its judgment, such collection amounts will reduce the amount owing to the Trustee pursuant to

this Stipulation on a dollar for dollar basis.

        j.
               Notices provided herein shall be sent to Defendants by email and U.S. mail, as

follows:

                        Barry and Feme Kornfeld
                       5929 NW 84‘h Terrace
                       Parkland, FL 33067

                        Jonathan H. Miller, Esq.
                        The Sarachek Law Firm
                        101 Park Avenue, 27th Floor
                        New York, NY 10178
                       Email: jon@saracheklawfirm.com

       4.      The Trustee is authorized and entitled to file this Stipulation in the Bankruptcy

Court and seek entry of the Order and Judgment.

       5.      Except as provided in this Stipulation, the Parties waive their rights to (a) any trial

(jury or otherwise),(b) appeal or (c) otherwise attempt to set aside or attack the Stipulation, the

Order or the Judgment, and agree that the Judgment may be entered pursuant to this Stipulation.

       6.      The Trustee may execute on the Judgment(once entered) without providing notice

or opportunity for a hearing.

       7.      The Banki'uptcy Court shall retain jurisdiction to hear and determine all matters

arising from or related to the Stipulation, any order of the Bankruptcy Court approving the
Stipulation, and/or any judgment entered by the Bankruptcy Court in connection with the

Stipulation.

       8.      The Parties acknowledge that they have each carefully read and understood this

Stipulation in its entirety, and have had the opportunity to seek advice from legal counsel of their

own choosing prior to executing the Stipulation.

       9.      Nothing in this Stipulation shall be deemed to be an admission by Defendants to

the allegations contained in this adversary proceeding.

       10.     Each signatory represents and warrants that he is authorized to execute this

Stipulation.

       11.     This Stipulation may be executed in any number of counterparts, each of which

when so executed shall be deemed to be an original and all of which taken together shall constitute

one and the same Stipulation. Delivery of a signature page to this Stipulation by facsimile or other

electronic means shall be effective as delivery of the original signature page to this Stipulation.

       WHEREFORE,the Parties have executed this Stipulation on the dates shown below.

 Dated:        ol^        ,2020                           Dated:                  ,2020


 WOODBRIDGE GROUP OF
 COMPANIES^LLC,et al.
                                                          Feme Kornfeld


 Michael Goldberg             / ]
 Liquidating Trustee of the Woodoridge                    Barry Kornfeld
 Liquidation Trust           *'—^




                              Signatures Continued on Following Page
Stipulation, and/or any judgment entered by the Bankruptcy Court in connection with the

Stipulation.

       8.      The Parties acknowledge that they have each carefully read and understood this

Stipulation in its entirety, and have had the opportunity to seek advice from legal counsel of their

own choosing prior to executing the Stipulation.

        9.     Nothing in this Stipulation shall be deemed to be an admission by Defendants to

the allegations contained in this adversary proceeding.

        10.    Each signatory represents and warrants that he is authorized to execute this

Stipulation.

        11.    This Stipulation may be executed in any number of counterparts, each of which

when so executed shall be deemed to be an original and all of which taken together shall constitute

one and the same Stipulation. Delivery of a signature page to this Stipulation by facsimile or other

electronic means shall be effective as delivery of the original signature page to this Stipulation.

        WHEREFORE, the Parties have executed this Stipulation on the dates shown below.

 Dated: - - - - - ~ 2020                                   Dated:      ob~ t(       , 2020


 WOODBRIDGE GROUP OF
 COMPANIES, LLC, et al.


 Michael Goldberg
 Liquidating Trustee of the Woodbridge
 Liquidation Trust
APPROVED AS TO FORM:



Dated: f          ,2020   PACHULSK! STANG ZIEHL & JONES LLP




                          /s/ Colin R. Robinson
                          Bradford J. Sandler(DE Bar No.4 i 42)
                          Andrew W. Caine(CA Bar No. 1 10345)
                          Colin R. Robinson(DE Bar No. 5524)
                          PACIIULSKI, STANG,ZIEHL & JONES LLP
                          919 North Market Street, 17th Floor
                          P.O. Box 8705
                          Wilmington, DE 19899-8705 (Courier 19801)
                          Telephone:(302)652-4100
                          Facsimile:(302)652-4400
                          Email: bsandler@pszjlaw.com
                                 acaine@pszjlaw.com
                                 crobinson@pszjlaw.com


                          TFlH^ARACllEK LAW FIRM

                                     /
                                          -/t
                          Jonathan H. Miller
                          101 Park Avenue, 27“’ Floor
                          New York. NY 10178
                          Telephone: (646)517-5420
                          Facsimile: (646)861-4950
                          Email: jon@saracheklawfirm.com
                                           EXHIBIT 1

                             (Agreed-Upon Order Approving Stipulation)




DOCS_LA:328558.1 94811/003
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                                    Chapter 11
WOODBRIDGE GROUP OF COMPANIES, LLC,
et al.,1                                                            Case No. 17-12560 (BLS)
                   Remaining Debtors.
                                                                    (Jointly Administered)

MICHAEL GOLDBERG, as Liquidating Trustee of                         Adv. Proc. No. 19-50906 (BLS)
the Woodbridge Liquidation Trust, successor in
interest to the estates of WOODBRIDGE GROUP
OF COMPANIES, LLC, et al.,

                                    Plaintiff,
         v.

FERNE KORNFELD; BARRY KORNFELD,

                                    Defendants.



                    ORDER APPROVING STIPULATION FOR JUDGMENT
                   AGAINST FERNE KORNFELD AND BARRY KORNFELD

         The Court having considered the Stipulation for Judgment Against Ferne Kornfeld and

Barry Kornfeld (the “Stipulation”) and the evidence presented in connection with the Stipulation,

and good cause appearing therefor, it is hereby

         ORDERED that the Stipulation is approved; and it is further

         ORDERED that judgment (“Judgment”) shall be entered against defendants Ferne

Kornfeld and Barry Kornfeld (collectively, the “Defendants”), and in favor of Michael Goldberg,




1
 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.



DOCS_LA:328558.1 94811/003
as Liquidating Trustee of the Woodbridge Liquidation Trust, (the “Trustee”), in the amount of

$3,500,000.00 and for disallowance of the claims filed by of the Defendants; and it is further

        ORDERED that the Defendants and the Trustee each have waived their respective rights

to (a) any trial (jury or otherwise), (b) appeal or (c) otherwise attempt to set aside or attack the

Stipulation, this Order or the Judgment, and have agreed that the Judgment may be entered

pursuant to the Stipulation and this Order; and it is further

        ORDERED that the Trustee may execute on the Judgment without providing notice or

opportunity for a hearing; and it is further

        ORDERED that this Court shall retain jurisdiction to hear and determine all matters arising

from or related to the Stipulation, this Order and/or the Judgment.




                                                 -2-
DOCS_LA:328558.1 94811/003
                                  EXHIBIT 2

                             (Agreed-Upon Judgment)




DOCS_LA:328558.1 94811/003
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                                    Chapter 11
WOODBRIDGE GROUP OF COMPANIES, LLC,
et al.,1                                                            Case No. 17-12560 (BLS)
                   Remaining Debtors.
                                                                    (Jointly Administered)

MICHAEL GOLDBERG, as Liquidating Trustee of                         Adv. Proc. No. 19-50906 (BLS)
the Woodbridge Liquidation Trust, successor in
interest to the estates of WOODBRIDGE GROUP
OF COMPANIES, LLC, et al.,

                                    Plaintiff,
         v.

FERNE KORNFELD; BARRY KORNFELD,

                                    Defendants.


                JUDGMENT PURSUANT TO STIPULATION OF JUDGMENT
                 AGAINST FERNE KORNFELD AND BARRY KORNFELD

         In accordance with the Order Approving Stipulation for Judgment Against Ferne

Kornfeld and Barry Kornfeld (the “Order”) and Plaintiff having moved to enter Judgment

pursuant to the Stipulation For Judgment, and good cause appearing therefor,

         IT IS HEREBY ORDERED AND ADJUDGED THAT:

         1. Judgment is entered in favor of Michael Goldberg, as Liquidating Trustee of the

              Woodbridge Liquidation Trust, against Defendants Ferne Kornfeld and Barry

              Kornfeld in the amount of $3,500,000.00 (the “Principal Amount”) and for




1
 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.



DOCS_LA:328558.1 94811/003
             disallowance of all claims filed against the Debtors by Defendants, including claim

             nos. 8022 and 8024, which shall be stricken from the claims register in these cases.

        2. Post-judgment interest at the federal judgment rate shall accrue on the Principal

             Amount from the date of entry of this Judgment, and shall be payable by Certified

             Check to the Trustee.

        3. The Court retains jurisdiction to hear and determine all matters arising from or related

             to the Order and/or this Judgment.




                                                  -2-
DOCS_LA:328558.1 94811/003
